DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered. 
Response to Argument
Applicant argues in the response filed 05/11/2022 that prior art McCarthy in view of Stopek do not disclose the amendments with respect to the camber feature. The rejections have been withdrawn. New rejection with respect to McCarthy as modified by Stopek and Anderson have made been made below where teaching reference Anderson teaches the camber feature. 
Claim Objections
Claim 43 is objected to because of the following informalities: line 5 should read “…second flat surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22, 23, 26-36, 38-40, 42, 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0040324 to McCarthy in view of U.S. Patent Publication 2010/0087854 to Stopek and in view of U.S. Patent Publication 2011/0184439 to Anderson.
As to claims 22, 35, McCarthy discloses an implantable tissue scaffold for wound closure or capable for closure of a laparoscopic tissue defect (paragraph 4, 31, 36 closure device) comprising a tissue scaffold body (10, figure 2) scaled to a laparoscopic trocar port defect (paragraph, 4, 14, 31, 36, the device can be scaled to a defect based), the scaffold including one central rod (the central portion of the device between 12a 12b as seen in figure 2) having a central longitudinal axis (figure 2), an upper plate (12b, figure 10, paragraph 22) including a helical section (paragraph 20, the expanded element can be spiraled which is interpreted to read on a helical section) that at least partially circumscribes the central rod (figure 2, an expanded distal element 12b having a spiral element can circumscribe the central rod), the upper plate having a first end and an opposite second end that is each connected to the central rod (figure 2, the expanded distal element 12b has a proximal and distal ends that will connect to the central rod so therefore the spiral shape applied to the element can also have first and second opposite ends that will connect to the central rod) and a lower plate (12a, figure 2, paragraph 22) spaced away from the upper plate by a defect thickness dimension (figure 2), the lower plate including a helical section (paragraph 20, the expanded element can be spiraled which is interpreted to read on a helical section) that at least partially circumferentially the central rod (figure 2, an expanded proximal element 12a having a spiral element can circumscribe the central rod), the lower plate having a first end and an opposite second end that is each connected to the central rod (figure 2, the expanded proximal element 12a has a proximal and distal ends that will connect to the central rod so therefore the spiral shape applied to the element can also have first and second opposite ends that will connect to the central rod) the central rod, upper plate and lower plate comprising a single unitary piece (paragraph 15, 22, 24, 28), but is specifically silent that the single piece is made of biodegradable material and the camber feature of the helical section of the upper and/or lower plate. However, McCarthy does disclose that the device can be made from magnesium (paragraph 28).
Stopek teaches a similar device (closure device, abstract) made of a biodegradable material (paragraph 51, magnesium) for using a suitable material for the intended use of the invention. Stopek teaches similar materials of McCarthy and that it is known to make the device biodegradable based on the use of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the biodegradable material of Stopek for the single unitary device of McCarthy in order for using a suitable material for the intended use of the invention.
Anderson teaches a similar device (occlude, abstract) having plates with a cambered feature that is configured to draw  laparoscopic tissue around the wound into the scaffold (paragraph 8, 56) for the purpose of maximizing the coverage of the defect. The camber feature as taught by Anderson can be applied to the helical portions of the upper or lower places of McCarthy. The camber feature will be configured to draw the tissue around the wound into the scaffold based on the structure of the known shape of a camber. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the camber feature of Anderson with the device of McCarthy and Stopek in order for maximizing the coverage of the defect.
As to claims 23, 36, with the device of McCarthy, Stopek, and Anderson above, McCarthy discloses a section of the upper plate and a section of the lower plate extends in a radially outward direction from the central rod (figure 2), the radially outward rejection being perpendicular to the central longitudinal axis of the central rod (figure 2).
As to claim 26, with the device of McCarthy, Stopek, and Anderson above, McCarthy discloses one or both of the upper plate and lower plate includes a geometry that promotes tissue ingrowth into the respective upper plate and lower plate (paragraph 29, the parts of the device that are porous can promote tissue ingrowth). 
As to claim 27, 38, with the device of McCarthy, Stopek, and Anderson above, McCarthy discloses the geometry that promotes tissue ingrowth includes a plurality of perforations (paragraph 29, the porous or mesh structure will define perforations).
As to claim 28, 39, with the device of McCarthy, Stopek, and Anderson above, McCarthy discloses the plurality of perforations include through holes in the one or both of the upper plate and lower plate (paragraph 29, the porous or mesh structure will allow for a through hole).
As to claim 29, with the device of McCarthy, Stopek, and Anderson above, McCarthy discloses the plurality of perforations include of first set of perforations and a second set of perforations, the first set of perforations being located radially nearer the central rod than the second set of perforations (paragraph 29). Without further structure or designations of the perforations, the porous nature and/or mesh suture of the device will define a plurality of given perforations. Therefore there can be a set of perforations that are closer to the central rod and there can be set of perforations farther form the rod. 
As to claim 30, 40, with the device of McCarthy, Stopek, and Anderson above, McCarthy discloses the upper plate includes one or more engagement features (threads 15, paragraph 15, “threading” paragraph 7, 8), configured to be grasped by a tissue scaffold insertion tool (11, figure 2, paragraph 15).
As to claim 31, with the device of McCarthy, Stopek, and Anderson above, McCarthy discloses one or both of the upper and lower plate includes a textured surface (paragraph 28, the surface-forming material can be interpreted to read on a textured surface).
As to claim 32, with the device of McCarthy, Stopek, and Anderson above, Stopek further teaches the device can be made from a biodegradable material that is configured to completely biodegrade in three to five months after being implanted into a laparoscopic port defect (paragraph 90,92)
As to claim 33, 34, 42, with the device of McCarthy, Stopek, and Anderson above, McCarthy discloses the lower and upper plates comprises a same shape and are arranged about the central rod in same way (figure 2, paragraph 20 the proximal and distal elements can be the same shape, combinations of symmetrical spiral). 
As to claim 43, with the device of McCarthy, Stopek, and Anderson above, McCarthy discloses the section of the upper plate includes a first flat surface that lies in a first plane that is perpendicular to the central longitudinal axis of the central rod (figure 1,3, paragraph 20), and the section of the lower plate includes a first flat surface that lies in a second plane that is perpendicular to the central longitudinal axis of the central rod (figure 1,3, paragraph 20), the first flat surface and the second face surface being parallel to one another and facing one another (figure 1-3).  McCarthy discloses upper and lower plates each with a flat surface that are parallel to each other and perpendicular to the central longitudinal axis. The monolithic embodiment, along with the disclosure of the shapes of the expanded elements of paragraph 20 will be read on the parallel surfaces perpendicular to the central longitudinal axis. Teaching reference Stopek (figure 1) and Anderson (figure 5a-e) can also teach on the claimed limitations. 
Claim 24, 25, 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0040324 to McCarthy in view of U.S. Patent Publication 2010/0087854 to Stopek and U.S. Patent Publication 2011/0184439 to Anderson as applied to claims 22, 23, 26-36, 38-40, 42, 43  above, and further in view of U.S. Patent Publication 2006/0052821 to Abbott.
As to claim 24, 25, 37, McCarthy as modified by Stopek and Anderson discloses the device above but is silent about the one or both of the lower plater and upper plates circumscribes the central rod by less than or greater than 360 degrees. 
 Abbott teaches a similar device (septal defect device, abstract) having a plate with a helical section that circumscribes a central rod by less than 360 (paragraph 87, figure 4c) or greater than 360 degrees (figure 4b) for the purpose of using any suitable shapes that can fit the needs of the application (paragraph 86,87). The shapes of figure 4a-c can still be applied to the device of McCarthy, Stopek and Anderson while still having the plates being connected to the central rod at first and second opposite ends (prior art in section 7 below can provide evidence of a possible configuration). It would have been obvious to one of ordinary skill in the art before the effective filing date to use have the helical shape of plates of McCarthy as modified by Stopek and Anderson circumscribes a central rod by less/greater than 360 degrees as taught by Abbott in order for using any suitable shapes that can fit the needs of the application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2001/0037129 to Thill, U.S. Patent Publication 2014/0371788 to Wang and U.S. Patent Publication 2017/0156904 to Liu  all disclose similar devices readable, combinable, or capable of providing evidence on the claims of record, specifically the camber feature. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771